[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            DEC 27, 2007
                             No. 07-12159                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-00683-CV-BBM-1

GARY L. HAWES,



                                                          Petitioner-Appellant,

                                  versus

TONY HOWERTON,
Warden,
PAROLES BOARD,
THURBERT E. BAKER,


                                                      Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (December 27, 2007)

Before CARNES, HULL and PRYOR, Circuit Judges.
PER CURIAM:

      Gary Lee Hawes, a Georgia state prisoner proceeding pro se, appeals the

district court’s dismissal of his habeas corpus petition, 28 U.S.C. § 2254, as second

or successive or, alternatively, as time-barred. Hawes’s current § 2254 petition is

second or successive if a document he filed in February 2001 was a § 2254 habeas

corpus petition that was denied with prejudice. That document was filed as Hawes

v. Warden, 1:01-CV-0488-BBM in the Northern District of Georgia, which is the

same district court where this current § 2254 petition was filed.

      Hawes contends that the February 2001 document was not a § 2254 habeas

corpus petition, but was merely a letter to the district court. We granted a

certificate of appealability on the issues of whether the district court erred in

dismissing his § 2254 petition as second or successive, and, if so, whether the

district court erred in determining that it was time-barred.

      We review de novo a district court’s dismissal of a habeas corpus petition as

second or successive. See McIver v. United States, 307 F.3d 1327, 1329 (11th Cir.

2002) (reviewing a federal prisoner’s motion to vacate, set aside, or correct a

sentence, pursuant to 28 U.S.C. § 2255). Before filing a second or successive

§ 2254 petition, a petitioner must first obtain authorization from this Court. 28

U.S.C. § 2244(b)(3)(A). Without this prior authorization, a district court lacks



                                            2
jurisdiction to consider the habeas corpus petition. See Farris v. United States, 333
F.3d 1211, 1216 (11th Cir. 2003) (concluding that a Federal Rule of Civil

Procedure 60(b) motion was an unauthorized successive § 2255 motion to vacate).

      The record in this case does not enable us to determine whether Hawes’s

February 2001 filing was in fact a federal habeas corpus petition that would make

his current § 2254 petition second or successive. The record does not contain the

February 2001 document or the district court orders ruling on it. In prior orders in

this case, the district court recognized that Hawes’s February 2001 filing was

docketed in the district court as Hawes v. Warden, 1:01-CV-0488-BBM, but

acknowledged that the district court had not retrieved this record from its archives.

See Hawes v. Howerton, No. 1:05-CV-0683-BBM, slip op. at 7 (N.D. Ga. July 6,

2006); Hawes v. Howerton, No. 1:05-CV-0683-BBM, slip op. at 2 (N.D. Ga. Mar.

1, 2006).

      Because the determination of whether Hawes’s current § 2254 petition is

second or successive is a threshold jurisdictional question, we vacate and remand

to the district court to obtain the record in case number 1:01-CV-0488-BBM and to

examine the relevant documents therein to determine whether the 2001 filing was

(1) a § 2254 petition (or construed as a § 2254 petition) and (2) denied with




                                          3
prejudice.1

       Further, we request that the district court explicitly outline all of its findings

in its new order on remand (as opposed to adopting prior orders) in order to aid

future appellate review in the event that this case is appealed again. We make this

request because the procedural history in this case is particularly complicated. For

example, the district court first dismissed Hawes’s § 2254 petition as successive in

its March 1, 2006 order, then reversed its own ruling that the § 2254 petition was

successive in its July 6, 2006 reconsideration order. After this Court in the first

appeal determined that the district court lacked jurisdiction to enter the July 6,

2006 order due to an untimely reconsideration motion and remanded, the district

court, in its April 26, 2007 order, reinstated its original March 1, 2006 order

determining that Hawes’s § 2254 petition was successive. The district court’s

April 26, 2007 order also properly noted that this Court’s September 27, 2006

remand order should have instructed the district court to vacate its July 6, 2006

order, not its March 1, 2006 order. Thus, it will be helpful on remand to have a

single order containing the district court’s findings and conclusions.

       VACATED AND REMANDED.



       1
         Because we vacate and remand for the district court to address this threshold
jurisdictional issue, we decline to address the district court’s alternative determination that
Hawes’s § 2254 petition was time-barred.

                                                  4